Citation Nr: 9921029	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-22 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
narcolepsy.

2.  Entitlement to a total rating for unemployability due to 
service connected disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1947 to June 1950, from 
July 1950 to July 1953, and from August 1953 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Cleveland, Ohio, regional 
office (RO) of the Department of Veterans Affairs (VA).  

In August 1992, the RO increased the veteran's rating for his 
service connected renal insufficiency with hypertension from 10 
percent to 60 percent.  It reduced the veteran's disability 
rating for narcolepsy from 40 percent to 20 percent, and denied 
entitlement to a total rating due to unemployability due to 
service connected disabilities.  In November 1993, the RO further 
increased the veteran's rating for renal insufficiency with 
hypertension to 80 percent.  It confirmed and continued the 20 
percent rating for narcolepsy and continued to deny a total 
rating due to unemployability caused by service connected 
disabilities.  The veteran disagreed with the reduced rating for 
narcolepsy and the denial of a total rating, and this appeal 
ensued. 

This appeal was previously before the Board in May 1996.  It was 
remanded at that time for additional development.  The requested 
development has been completed, and the case has been returned to 
the Board for further review.  





FINDINGS OF FACT

1.  The veteran's narcolepsy is best evaluated by analogy to the 
rating code for petit mal epilepsy.  

2.  At the most recent VA examination, conducted in February 
1998, the veteran indicated that his narcolepsy does not cause 
him to lose consciousness, and does not interfere with work; his 
symptomatology most nearly resembles that of at least two minor 
seizures in the past six months.  

3.  The veteran is service connected for renal insufficiency with 
hypertensive cardiovascular disease, currently evaluated as 80 
percent disabling, and narcolepsy, currently evaluated as 20 
percent disabling.  He has a combined service connected 
evaluation of 80 percent disabling.

4.  The evidence shows that the veteran's service connected 
disabilities do not render him unemployable or capable of only 
marginal employment; the most recent evidence of record indicates 
that he has been employed on a full time basis for nine months.  

5.  The veteran's service connected disabilities do not create an 
exceptional or unusual disability picture resulting in his 
unemployability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
narcolepsy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.124a, Codes 8910, 8911 (1998).  

2.  The criteria for a total rating based on individual 
unemployability due to service connected disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.15, 4.16, 4.17 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the 20 percent evaluation currently 
assigned for his service connected narcolepsy is inadequate to 
reflect its current level of severity.  He believes that the 
evaluation for this disability should be returned to the former 
40 percent rating.  Furthermore, the veteran contends that his 
service connected disabilities combine to render him 
unemployable.  He notes that he was dismissed from his civilian 
job with the federal government due to his disabilities, and that 
his narcolepsy was one of the disabilities which led to his 
dismissal.  

I. Narcolepsy

Initially, the Board finds that the veteran's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that is, 
plausible claims have been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  An allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts have 
been properly developed to their full extent and that the VA has 
met its duty to assist.  White v. Derwinski, 1 Vet. App. 519 
(1991); Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the higher 
rating is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The record shows that entitlement to service connection for 
narcolepsy was established in a December 1989 rating decision.  A 
10 percent evaluation was assigned for this disability, effective 
from July 1989.  The evaluation for this disability was increased 
to 40 percent in an April 1991 rating decision, effective from 
July 1990.  The evaluation was decreased to 20 percent in an 
August 1992 rating decision, effective from May 1992.  

The Board notes that the 40 percent evaluation for the veteran's 
narcolepsy was in effect for less than five years.  Therefore, 
the provisions of 38 C.F.R. § 3.344 concerning the stabilization 
of disability evaluations are not applicable, and reexaminations 
disclosing improvement will warrant reduction in rating.  
38 C.F.R. § 3.344(c).  

The rating code does not contain an entry for narcolepsy.  When 
an unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
veteran's disability is evaluated by analogy to grand mal 
epilepsy.  The Board also believes that an evaluation by analogy 
to petit mal epilepsy is appropriate.  

Grand mal epilepsy is rated under the general formula for major 
seizures.  38 C.F.R. § 4.124a, Code 8910.  Petit mal epilepsy is 
rated under the general formula for minor seizures.  38 C.F.R. 
§ 4.124a, Code 8911.  A major seizure is characterized by 
generalized tonic-clonic convulsion with unconsciousness.  A 
minor seizure consists of a brief interruption in consciousness 
or conscious control associated with staring or rhythmic blinking 
of the eyes or nodding of the head ("pure" petit mal), or sudden 
jerking movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  The General 
Rating Formula for Major and Minor Epileptic Seizures indicates 
that when the veteran is averaging at least one major seizure per 
month over the last year, a 100 percent rating is merited.  When 
the veteran is averaging at least one major seizure in three 
months over the last year; or more than 10 minor seizures weekly, 
an 80 percent rating is merited.  If a veteran is averaging at 
least one major seizure in four months over the last year; or 
nine to ten minor seizures per week, a 60 percent evaluation is 
merited.  If there is at least one major seizure in the last six 
months or two in the last year; or if he is averaging at least 
five to eight minor seizures weekly, a 40 percent rating is 
warranted.  If there is at least one major seizure in the last 
two years; or at least 2 minor seizures in the last six months, a 
20 percent evaluation is merited.  A confirmed diagnosis of 
epilepsy with a history of seizures is evaluated as 10 percent 
disabling.  38 C.F.R. § 4.124a.

When continuous medication is shown necessary for the control of 
epilepsy, the minimum evaluation will be 10 percent.  This rating 
will not be combined with any other rating for epilepsy.  In the 
presence of major and minor seizures, the predominating type will 
be rated.  There will be no distinction between diurnal and 
nocturnal major seizures.  38 C.F.R. § 4.124a.  

The pertinent evidence includes the report of a VA general 
medical examination conducted in May 1992.  He had a history of 
having been diagnosed with narcolepsy in service because of 
recurrent episodes of falling asleep at work.  He did not provide 
any other details concerning this disability.  He was not on any 
medication for narcolepsy, managed to drive his own car, and 
looked after his own affairs.  The impression included narcolepsy 
by history.  

The veteran also underwent a special VA examination for epilepsy 
and narcolepsy in May 1992.  He was noted to be an extremely poor 
historian.  The veteran gave a history of narcolepsy since 1955, 
but could not provide significant details as to the nature of 
this illness.  He related that he had episodes of falling asleep 
in the day.  This was originally managed with medication.  
Subsequently, while working for the government, he was prohibited 
from driving or operating motorized vehicles.  He did drive his 
own car and manage his own affairs.  The veteran provided little 
insight or additional history as to the nature of his problems.  
The neurological examination was normal.  He did not provide any 
history of injuries suffered as a result of narcolepsy, and was 
unable to provide any significant history as to the nature of his 
treatment for narcolepsy.  His lifestyle was inhibited by a very 
limited degree by this complaint.  The impression was narcolepsy 
by history.  

VA treatment records dated June 1992 state that the veteran 
believed he was getting along fairly well, with no changes in his 
situation.  He had not taken the medication to control his 
narcolepsy because he felt that there was no change of excessive 
sleep.  He would fall asleep easily, but this did not cause any 
problem.  He was able to stay awake while driving his car.  After 
the examination, the assessment was narcolepsy by history.  

July 1992 records from Wright-Patterson Air Force Base show that 
the veteran was admitted with a history of abdominal pain.  His 
personal medical history included narcolepsy.  

In November 1992 VA treatment records, the veteran reported that 
he was doing as well as could be expected.  He still had 
excessive sleep, and could fall asleep at any time and anywhere.  
He said that he was getting medication, but that he did not need 
it that day.  He requested a statement indicating he was not able 
to work due to narcolepsy.  The assessment was narcolepsy.  The 
examiner added that the veteran was unable to work due to seizure 
disorder and narcolepsy.  However, December 1992 records from the 
same examiner note that the veteran was seen as a walk-in seeking 
medication to control excessive day time sleepiness.  The 
assessment was narcolepsy by history.  

The veteran underwent a VA fee basis examination in April 1993.  
He was noted to receive treatment from the VA for several 
disabilities, including increased sleeping.  He received 
medication to help him stay awake during the day.  The veteran 
complained of getting tired frequently during the day and having 
a hard time staying awake, especially in the morning.  He did not 
complain of actual sleep attacks, but merely fatigue and 
sleepiness.  The veteran said he could not sleep at night due to 
napping in the day.  On examination, the veteran denied episodes 
of sleep attacks and cataplexy, saying that he just felt 
especially tired during the day.  He did not start dreaming 
immediately when he fell asleep or napped during the day.  The 
veteran said that he was not sleeping well at night.  In addition 
to the symptoms pertaining to the veteran's narcolepsy, the 
examiner also recorded symptoms resulting from his psychiatric 
disability.  The diagnosis was paranoid type schizophrenia.  The 
examiner stated that he did not believe the veteran had 
narcolepsy.  He noted that the veteran did not have sleep attacks 
during the day, but just became fatigued and tired.  Furthermore, 
there were no episodes of cataplexy or rapid onset of dreaming, 
and he had insomnia at night due to sleeping in the day.  The 
examiner opined that this was definitely not typical for 
narcolepsy.  

The veteran also underwent a special examination for epilepsy and 
narcolepsy in April 1993.  The examiner noted that there was no 
history of seizures.  The impression was no evidence of epilepsy 
or narcolepsy, and rule out chronic psychoses.  

January 1994 VA treatment records indicate that the veteran had a 
history of hypersomnia.  February 1994 VA treatment records show 
that the veteran complained of excessive sleepiness.  He would 
sleep during the day, and watch television.  He would sleep six 
hours a night, which was interrupted for a drink or to go to the 
bathroom.  The veteran underwent a sleep study at this time.  The 
final diagnosis was narcolepsy.  He was prescribed medication to 
take if he was planning a long activity. 

The veteran appeared at a hearing before a hearing officer at the 
RO in February 1994.  He testified that he experienced periods 
when he would undergo sleepiness, fatigue, and drowsiness.  It 
was not very frequent during service.  However, after service he 
would fall asleep at his job on occasion until he was released in 
1991.  He could feel his drowsiness starting, and if he was 
driving he would pull to the side of the road and sleep for two 
or three minutes.  His attacks would occur anywhere from once or 
twice to five or six times a day.  The attacks would also cause 
him to feel weak in his legs.  The veteran retained his driver's 
license, and continued to drive.  He would wake up several times 
each night, and then read to go back to sleep.  See Transcript. 

April 1994 VA treatment records note that the veteran had 
undergone an evaluation by the sleep disorder clinic in December 
1993, and a reevaluation in February 1994 for narcolepsy, and had 
been given medication for this disability.  He still had a 
problem with falling asleep easily and hypersomnia.  He said that 
he only took his medication when he went on a long drive.  The 
assessment was narcolepsy.  May 1994 records also include a 
diagnosis of narcolepsy by history.  

The record shows that the Ohio Bureau of Motor Vehicles was 
contacted in June 1996.  They indicated that the veteran did not 
have any restrictions on his driver's license.  

The veteran was afforded a VA examination for epilepsy and 
narcolepsy in February 1998.  He was noted to be a poor and vague 
historian.  He believed that he experienced attacks of excessive 
sleepiness and a sensation of mild weakness in the knees that did 
not cause him to lose his balance or fall about one to three 
times a day.  This sensation lasted from two to three minutes.  
If he was busy at the time of the attack, he would continue his 
task until it passed.  If he was walking, he would stop and wait 
for it to pass.  He said that if he was writing, it would cause 
him to have illegible handwriting.  If he was not actively 
occupied in some activity, he would take a nap when he had an 
attack, and if he was not working he would sleep much of the day.  
His attacks of sleepiness did not interfere with his work on the 
job.  The veteran believed that his attacks may have begun in 
High School, but they were first diagnosed during service.  He 
described himself as a quiet sleeper, and denied snoring and leg 
jerking.  He denied sleep paralysis, and did not admit to having 
cataplectic attacks.  The veteran did not report for his 
scheduled polysomnogram or a multiple sleep latency test.  
Therefore, only a preliminary impression was obtained from the 
examiner, who stated that the veteran's history was generally 
consistent with a diagnosis of narcolepsy.  However, the 
manifestations were described as relatively mild.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that the evidence does not 
support entitlement to an evaluation in excess of 20 percent for 
narcolepsy.  The records are completely negative for any evidence 
of a major seizure or symptoms analogous to a major seizure, so 
entitlement to an increased evaluation by analogy to the rating 
code for grand mal epilepsy is not merited.  38 C.F.R. § 4.124, 
Code 8910.  Therefore, the Board will turn its attention to 
entitlement to an increased evaluation by analogy to 38 C.F.R. 
§ 4.124, Code 8911, the rating code for petit mal epilepsy.  

The examination reports repeatedly describe the veteran as a poor 
historian, and the Board notes that there is some variance in the 
veteran's description of his symptoms.  The veteran testified at 
the February 1994 hearing that he experienced sleep attacks on a 
practically daily basis, and that these sometimes occur as often 
as five times a day.  A February 1994 sleep study contains a 
diagnosis of narcolepsy, and he was prescribed medication to take 
when he was participating in a long activity.  November 1992 VA 
treatment records included at the request of the veteran a 
statement that he was disabled from work due to seizure disorder 
and narcolepsy.  However, in December 1992, the same examiner had 
an assessment of narcolepsy by history only.  VA examination 
reports and treatment records from May 1992, June 1992, July 
1992, and May 1994 also found narcolepsy by history only, and the 
May 1992 examination stated that the veteran's lifestyle was 
inhibited by a very limited degree due to narcolepsy.  At an 
April 1993 VA examination, the examiner noted that the veteran's 
symptoms were not typical for narcolepsy, and opined that he did 
not have this disability.  A second April 1993 VA examination was 
also negative for narcolepsy.  The veteran had not had any 
restrictions placed on his driver's license.  Finally, the Board 
notes that at the most recent VA examination, which was conducted 
in February 1998, the veteran noted that he experienced attacks 
of excessive sleepiness and a sensation of weakness about one to 
three times each day, but he did not lose consciousness, and he 
was able to continue his tasks until the feeling passed.  He said 
that it did not interfere with his job.  At this point, the Board 
notes that the veteran did not report for all the testing 
scheduled in conjunction with this examination, which may have 
been beneficial to him.  Therefore, on the basis of the both the 
overall disability picture showing that the veteran's lifestyle 
is inhibited by only a very limited degree, and in consideration 
of the veteran's most recent statements that his disability no 
longer causes him to lose consciousness, the Board finds that his 
symptomatology more nearly resembles that required for 
continuation of the 20 percent evaluation currently in effect.  
38 C.F.R. §§ 4.20, 4.124a, Code 8911. 

II. Total Rating

The VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and  occupational experience by 
reason of his service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  If the appropriate rating under the 
pertinent diagnostic code of the rating schedule is less than 100 
percent, the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating 
for compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38  C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating 
based on individual unemployability may still be assigned to a 
veteran who fails to meet these percentage standards if he or she 
is unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, neither 
his non-service-connected disabilities nor his advancing age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 
C.F.R. § 3.341(a). 

In Hatlestad v. Derwinski, 1 Vet.App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard delineated 
in the controlling regulations was an "objective" one based on 
average industrial impairment or a "subjective" one based upon 
the veteran's actual industrial impairment.  The Board is bound 
in its decisions by the regulations, the Secretary's instructions 
and the precedent opinions of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c) (West 1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally provide 
that veterans who, in light of their individual circumstances, 
but without regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-connected 
disability shall be rated totally disabled, without regard to 
whether an average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective standard.  
It was also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of such a 
veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1995).  The sole fact that 
a veteran is unemployed or has difficulty obtaining employment is 
not enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose, 4 
Vet. App. at 363.  If total industrial impairment has not been 
shown, the VA is not obligated to show that a veteran is 
incapable of performing specific jobs in considering a claim for 
a total rating based on individual unemployability.  See Gary v. 
Brown, 7 Vet. App. 229 (1994). 

A review of the record indicates that service connection is 
currently in effect for renal insufficiency with hypertensive 
cardiovascular disease, currently evaluated as 80 percent 
disabling, and narcolepsy, currently evaluated as 20 percent 
disabling.  He has a combined service connected evaluation of 80 
percent disabling.  Therefore, the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16.  However, the evidence must 
still demonstrate that he is unable to secure and follow 
substantially gainful employment by reason of his disability.  
38 C.F.R. § 4.17.  Therefore, the Board will proceed to the 
determination of whether the veteran's disabilities render him 
unemployable.  

A March 1991 letter from the veteran's former employer notes that 
the veteran was to be removed from his job effective April 1991 
due to his inability to effectively and safely perform the duties 
of his position.  The letter stated that the veteran's delusions 
and his inability to remain alert and awake at work prevent him 
from being able to effectively do his job.  

The veteran was afforded a VA examination for epilepsy and 
narcolepsy in May 1992.  He noted that he had been prohibited 
from driving or operating motorized vehicles while at work, 
although he continued to drive his own car.  The examiner stated 
that the veteran's lifestyle was inhibited to a very limited 
degree by this disability.  

Hospital records from Wright-Patterson Air Force Base dated from 
July 9, 1992, to July 21, 1992, indicate that the veteran was 
hospitalized for abdominal pain and weakness.  He had a past 
medical history of hypertension, as well as narcolepsy, which was 
unable to be documented through the patient's file, and a 
questionable history of kidney/bladder problems.  He was admitted 
with a presumed diagnosis of sepsis.  He improved clinically, but 
continued to have fevers and complaints of left-sided pain.  The 
source of the infection was bilateral pleural effusions, but the 
veteran refused to allow this to be tapped.  He was treated with 
antibiotics, and discharged after improvement.  Recurrent 
delusional and paranoid thoughts were noted during the 
hospitalization.  

An August 1992 letter from a VA counseling psychologist states 
that the veteran was determined to be currently infeasible for 
vocational rehabilitation training.  He was found to have a 
history of auditory hallucinations and non-compliance with 
medication, and that he would not benefit from the program until 
he was compliant with his physician's recommendations.  

At the April 1993 VA examination, the veteran displayed psychotic 
symptoms and paranoid delusions.  The diagnosis was 
schizophrenia, paranoid type.  The examiner added that he did not 
believe the veteran had narcolepsy.  

The veteran testified at the February 1994 hearing that he helped 
his wife operate a gas station on a part-time basis.  He would 
usually run errands for her on occasion, or fill in when somebody 
did not report for work.  He believed that if he could find a 
good job such as performing clerical work in an office, he could 
be employed full time.  He did not believe that he had lost his 
job due to his disabilities, but rather because he was too 
religious.  He added that he was unable to find a new job because 
there was a conspiracy against him.  The veteran noted that he 
had some college training, and was only 16 hours short of 
receiving his degree.  See Transcript. 

The veteran was afforded VA examinations of his service connected 
disabilities in April 1998.  At the examination for narcolepsy 
and epilepsy, the veteran said that he had worked 10 hours a day 
four days a week for the past nine months.  He worked packing 
boxes on an assembly line.  The veteran said that his attacks of 
sleepiness did not interfere with his work on this job.  

The veteran also underwent a genitourinary examination in April 
1998.  He was noted to have occasional lethargy and weakness, but 
no anorexia or changes to his usual weight.  He had mild 
nocturia.  The condition would affect his usual occupation and 
daily activities with feelings of easily getting tired and 
problems staying awake.  On examination, the veteran's blood 
pressure was 132/78.  There were no specific residuals of 
genitourinary disease.  A renal panel was obtained.  The 
diagnosis was renal insufficiency, secondary to hypertension.  

The Board finds that the evidence does not demonstrate that the 
veteran's service connected disabilities render him unemployable.  
The record indicates that the veteran was fired from one job in 
April 1991 in part due to his inability to stay awake on the job.  
However, the record also indicates that the veteran's nonservice 
connected psychiatric disability played a key role in his 
dismissal.  The veteran was found to be infeasible for VA 
vocational rehabilitation training in August 1992, but this was 
due to his auditory hallucinations and noncompliance with 
treatment.  His service connected disabilities were not 
mentioned.  The only effect noted on his employment due to his 
renal insufficiency with hypertensive cardiovascular disease was 
that it made him occasionally weak and sleepy.  The veteran 
testified at the February 1994 hearing that he would sometimes 
work part time at a gas station, and that he was capable of 
working full time at the right job.  Finally, and most 
importantly, the veteran indicated at the April 1998 VA 
examination that he had been working 40 hours a week for the past 
nine months packing boxes on an assembly line.  Therefore, this 
clearly indicates that the veteran is capable of performing more 
than marginal employment, and a total rating is not warranted.  

The Board has also considered entitlement to a total rating under 
the provisions of 38 C.F.R. § 3.321, but there is no evidence of 
an exceptional or unusual disability picture.  The treatment 
records show that the veteran is being followed and is receiving 
occasional treatment for his service connected disabilities.  
However, he has been hospitalized on only one occasion in 1992 
for a service connected disability.  The veteran has nearly 
completed his college degree, and has occupational experience in 
clerical work.  But finally, and most importantly, the veteran is 
currently employed on a full time basis.  Therefore, as the 
evidence does not show that the veteran's service connected 
disorders prevent him from obtaining employment, a total rating 
is not merited.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
narcolepsy is denied. 

Entitlement to a total rating for unemployability due to service 
connected disabilities is denied. 




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

